Citation Nr: 0100473	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to May 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to TDIU and 
continued a 50 percent disability evaluation for PTSD. 

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
an improved pension eligibility verification report dated 
June 25, 1997, the veteran appears to have claimed 
entitlement to an earlier effective date for service 
connection for PTSD (to correspond with her separation from 
service).  Because that issue is not before the Board on this 
appeal, it is hereby referred to the RO for appropriate 
action.  

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran withdrew the 
request in a written statement dated in September 2000.  
Therefore, the request for hearing is withdrawn, and the 
appeal is being processed accordingly.  38 C.F.R. § 20.704 
(e) (2000). 


FINDINGS OF FACT

1.  Mental health symptomatology attributable to PTSD does 
not demonstrate occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

2.  Service connection is currently in effect for PTSD, 
evaluated as 50 percent disabling.

3.  The veteran has a high school education; her past work 
experience includes positions as a welder and on the 
assemblyline; she became too disabled to work due to a back 
injury incurred in an industrial accident in mid 1979, and 
she has multiple other chronic non service connected medical 
conditions.

4.  The veteran's service-connected disabilities do not 
preclude her from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2000).

2.  The criteria for a total disability rating based on TDIU 
due to service-connected disabilities have not been met.  38 
U.S.C.A. § 5107 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist in accordance with the current law.   

PTSD

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411, which provides that a 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short - and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § Part 4, Diagnostic Code 9411.

In the context of the current claim, outpatient treatment 
records reflect the veteran being followed in cardiology, 
gynecology, orthopedics and gastroenterology for non-service 
connected conditions as well as in mental health.  In the 
military, she had been assigned to an unit that contained a 
number of women who attacked her.  She now has difficulty 
trusting women.  She attends church and bible study but has 
no significant friends outside.  Her husband is supportive, 
and she has a good marital relationship.  Mental health 
records note a history of anxiety and depression and that she 
responded well to medication.  She reported a visit to 
another family member, and an incident during the visit 
triggered recall to the affair in service, which made the 
visit discomforting.  She claimed that she could not tolerate 
depressants in July 1997 and over the next several months but 
that her current medication helped her to have a better 
quality of life.  From July 1997 to February 1998 , she was 
reported as fully oriented, with spontaneous, relevant and 
coherent speech; there was no active psychosis.  Affect was 
appropriate.  Recent and remote memory were intact.  Sleep 
and appetite were good with medication.  Over the course of 
her outpatient treatment, the veteran's many chronic health 
problems, a motor vehicle accident and a death in the family 
were noted as stressful and reportedly impacted on her 
anxiety level.  A May 1998 outpatient treatment record 
reported the PTSD symptoms as mild while noting a depressed 
mood.

In July 1998, the veteran was afforded a VA mental health 
examination, which reported the veteran was unemployed since 
1981 because of a back injury.  She indicated that her 
physician had advised her not to work because of her poor 
health and multiple disabilities.  She remained married for 
27 years and reported her relationship with her husband as 
fair.  He helps with the housework because of her poor 
health.  She reported a poor relationship with other family 
members.  She claimed nightmares because of the attack in the 
service and poor sleep.  She admitted obsessing and brooding 
about her multiple health concerns.  Objectively, she was 
well groomed; she was oriented to time, place and person.  
Her responses were logical and goal directed.  There was no 
history of hallucinations or delusions and no indication of 
any thought disorder.  Concentration and memory were fair.  
Short term recall was poor, but long term memory was 
unproblematic.  Intelligence was low average.  Insight, 
judgment and impulse control were reported as fairly good.  
Mood was moderately depressed and she became tearful in 
describing family problems and past trauma.  The examiner 
considered that the veteran had not improved since her last 
examination.  Diagnosis was PTSD, chronic, major depression, 
chronic.  Global assessment of functioning was reported as 
55.

The record actually demonstrates that with medication the 
veteran's overall mental disorder is fairly well controlled.  
The Board also observes that veteran appears to enjoy a 
fairly good and supportive marriage.  She attends church and 
bible study.  While she evidently does have some social 
impairment, as is indicated by her having no significant 
friendships, she does not manifest any any of the signs or 
symptoms listed in the criterial other than depression.  The 
global assessment of functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  The current GAF score, 55, represents the middle 
range of moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) 
(1994) (GAF score range of 51 to 60 for moderate symptoms).

In sum, the veteran's mental health symptomatology 
attributable to PTSD does not demonstrate occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  At least none of the medical professionals 
who have seen her has reported such symptomatology.

Accordingly, the Board finds the negative evidence clearly 
outweighs the positive evidence as to the question of whether 
a rating in excess of 50 percent is warranted.  Under these 
circumstances, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. 5107.

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2000).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when there are two 
or more disabilities, at least one disability is ratable at 
40 percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Service connection presently is in effect for PTSD, evaluated 
as 50 percent disabling.  

According to the veteran's Application for Increased 
Compensation Based on Unemployability, received in June 1998, 
she has a high school education, but no work experience or 
training.  According to prior applications for pension, she 
had 4 years work experience as a weld cleaner and 2 years 
experience with Taylor's Pharmaceutical on the assemblyline.  

Reviewing the evidence of record regarding the veteran's 
employability, the Board notes that the veteran sustained a 
work related back injury in August 1979 and has effectively 
been unemployed since then.  The veteran has a number of 
chronic non-service connected disabilities to include 
degenerative disc disease, excessive menstrual bleeding, 
sleep apnea, migraine headaches, ulcers, atypical angina, 
etc.  Medical evidence submitted in December 1999 reflects 
the veteran has coronary artery disease and angina and 
permanent degenerative joint disease, the latter of which 
justified a disabled parking permit.  There is no medical 
opinion that supports that the veteran is unemployable due to 
her service connected PTSD disability. 

The Board has thoroughly reviewed the evidence of record, as 
described in pertinent part above.  However, the Board finds 
no medical or other evidence of record that the veteran is 
unemployable due to her service-connected disability.  The 
Board acknowledges that the veteran's PTSD may adversely 
affect her interactions with other people, particularly other 
women.  However, that factor alone is not enough to consider 
the veteran unemployable.  Unemployability is suggested as a 
result of her other, non service connected conditions.

Based upon the above analysis the Board finds that there is 
no medical statement or other evidence of record indicating 
the veteran is unable to work due to her service-connected 
disabilities.  Furthermore, the Board emphasizes that 
difficulty in obtaining or retaining employment is not the 
standard; rather, it must be shown that the veteran's 
service-connected disabilities preclude all forms of 
substantially gainful employment, consistent with her 
educational and vocational history.  Such is not shown here 
by persuasive evidence.  Nor has the veteran demonstrated 
that she has such an unusual disability picture, in that 
there is no evidence of frequent hospitalizations for PTSD, 
and treatment records do not demonstrate an active PTSD 
condition that would substantially interfere with employment 
beyond that contemplated by the assigned rating.  In short, 
there is simply no persuasive evidence of record that 
supports the veteran's claim that she is unemployable by 
virtue of her service-connected disability.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to her service-connected disability.  The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.





ORDER

Entitlement to increased evaluation for PTSD is denied. 

Entitlement to TDIU due to service-connected disabilities is 
denied. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



